Citation Nr: 1734819	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to an initial compensable disability rating for traumatic headaches prior to February 20, 2017 and in excess of 30 percent thereafter.  

5.  Entitlement to a disability rating in excess of 20 percent for residuals, fracture of T2-T5 vertebrae, lumbosacral strain, myositis, dorsolumbar vertebral muscles.

6.  Entitlement to a disability rating in excess of 10 percent for residuals of a left hip injury.




REPRESENTATION

Veteran represented by:	Carol J. Ponton, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982 with additional service in the Puerto Rico National Guard from approximately 1990 to 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record reveals that the Veteran's claim for entitlement to an increased rating for traumatic headaches was readjudicated by a March 2017 rating decision wherein the RO increased the disability evaluation for the service-connected disability from noncompensable to 30 percent disabling with an effective date of February 20, 2017.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Additionally, in the March 2017 rating decision, the RO awarded the Veteran entitlement to service connection for depressive disorder and unspecified anxiety disorder and assigned a 70 percent evaluation effective January 3, 2013 as well as entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and Dependents' Educational Assistance (DEA) and assigned effective dates of January 3, 2013.  In May 2017, the Veteran filed a timely notice of disagreement (NOD) to the March 2017 rating decision regarding the assigned disability rating and effective date of the depressive disorder and unspecified anxiety disorder as well as the effective dates of the TDIU and DEA awards.  The electronic Veterans Appeals Control and Locator System (VACOLS) acknowledged the Veteran's filing of the NOD.  As the RO has therefore acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As discussed above, the Veteran was awarded TDIU in a March 2017 rating decision and assigned an effective date of January 3, 2013.  Further, he filed a NOD as to the assigned effective date.  Although he has claimed TDIU due in part to his service-connected thoracolumbar spine and left hip disabilities, as the agency of original jurisdiction is currently developing the issue of entitlement to an earlier effective date for TDIU, the Board will not remand a TDIU claim in conjunction with the increased rating claims currently on appeal in accordance with Rice.    

In April 2015, the Board remanded the Veteran's claims on appeal.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a right hip disability and TBI as well as entitlement to increased ratings for thoracolumbar spine and left hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran does not have a current left shoulder disability, nor has he at any time during the claim and appeal period.

2.  Prior to February 20, 2017, the Veteran's traumatic headaches were characterized by prostrating attacks occurring on an average of at least once a month over the last several months that require the use of medication and rest; the headaches are not productive of severe economic inadaptability.

3.  From February 20, 2017, the manifestations of the Veteran's migraine headaches have approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Prior to February 20, 2017, the criteria for an initial rating of 30 percent, but no higher, for traumatic headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  

3.  From February 20, 2017, the criteria for a 50 percent rating, and no higher, for traumatic headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served as a U.S. Army infantryman with service in Korea.  He seeks entitlement to service connection for a left shoulder disability and an increased rating for traumatic headaches.  

Remand Compliance

In April 2015, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to readjudicate the Veteran's left shoulder disability claim as evidence was associated with the claims folder following the most recent adjudication of the Veteran's claim (December 2012 statement of the case (SOC)) and provide the Veteran with a SOC for his traumatic headaches claim.    

Pursuant to the Board's remand instructions, the Veteran's left shoulder disability was readjudicated via a June 2017 supplemental statement of the case (SSOC).  Further, he was provided a SOC for his traumatic headaches claim in March 2017 and he completed his appeal with the filing of a substantive appeal (VA Form 9) in May 2017.  Accordingly, the Board's remand instructions have been complied with regarding the Veteran's left shoulder and headaches claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In a letter mailed to the Veteran in June 2010, prior to the initial adjudication of his service connection claim, VA satisfied this duty.

The Board notes that the claim for initial increased disability rating for traumatic headaches is a downstream issue from a rating decision dated in February 2014, which initially established service connection for this disability and assigned the initial rating and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial increased disability rating for traumatic headaches, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist a claimant in the development of his claims.  See 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran, service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

The Veteran was provided VA examinations in October 2012 for his claimed left shoulder disability and in December 2013 for his traumatic headaches.  VA also obtained a contract VA examination and a VA Disability Benefits Questionnaire was received from T.N., M.S., PA-C in February 2017 for his headaches.  The reports of the examination and opinions reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, considered the Veteran's lay statements, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  

Neither the Veteran nor his attorney identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service connection for a left shoulder disability

The Veteran is claiming entitlement to service connection for a left shoulder disability, which he contends is related to his service, in particular a motor vehicle accident in July 1981.  

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).
  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service treatment records are silent for any injury or treatment of the left shoulder.  Records of hospital care following a July 1981 jeep accident show that the Veteran experienced lacerations of the left thigh, forehead, tenderness of the pelvis, and injury to the thoracic spine and right shoulder but not the left shoulder.  A July 1982 discharge examination and an April 1990 National Guard enlistment examination are silent for any reports by the Veteran or observations by an examiner of any signs or symptoms of a chronic disorder or previous injury to the left shoulder. 

With respect to a current disability, the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a left shoulder disability.  In this regard, the Veteran was provided a VA examination for his claimed left shoulder disability in October 2012.  After examination of the Veteran, the VA examiner noted no reports by the Veteran of left shoulder symptoms and the examiner declined to diagnose the Veteran with a left shoulder disability.  

The October 2012 VA examination report for the Veteran's left shoulder was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Veteran is competent to report certain symptoms such as shoulder pain.  Indeed, a private treatment record from Physical Medicine Pain Center, P.A. dated April 2013 and August 2013 indicated an assessment of chronic left shoulder pain and measured a restricted range of motion.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The private physician also did not diagnose a left shoulder disorder.  Pertinently, in this case, the evidence of record, to include the October 2012 VA examination discussed above, does not support a finding that the symptoms that the Veteran has reflects a left shoulder disability.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past such as shoulder pain, as a lay person he is not competent to associate any of his claimed symptoms to a left shoulder disability.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the specific medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of a left shoulder disability to be of minimal probative value and outweighed by the objective evidence which is absent a finding of such.  See also 38 C.F.R. 
§ 3.159(a)(1) (2016) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a left shoulder disability.

Because the weight of the evidence of record does not substantiate a current left shoulder disability, service connection is therefore not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left shoulder disability.  The benefit sought on appeal is accordingly denied.  

Higher evaluation for traumatic headaches

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran was awarded service connection for traumatic headaches in a February 2014 rating decision with an assigned effective date of January 3, 2013.  His traumatic headaches have been evaluated by the RO as noncompensable prior to February 20, 2017 and 30 percent disabling thereafter under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Pursuant to Diagnostic Code 8100, migraine headaches resulting in characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Migraine headaches resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.   

The rating criteria do not define "prostrating;" nor has the Court.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

In weighing the evidence of record, the Board initially finds that the Veteran's traumatic headaches more closely approximate the criteria for a 30 percent rating under Diagnostic Code 8100 prior to February 20, 2017.  Significantly, the evidence showed that the Veteran's traumatic headaches averaged more than once a month during this period.  At a December 2013 VA examination, although he did not specifically report a prostrating attack of migraine or non-migraine headache pain, he reported near constant headaches which were sharp/throbbing in nature and became worse with bright lights and sound and became slightly better with quiet and being in dim or dark rooms or use of aspirin.  He further reported that the headaches affected his ability to concentrate at work as a housekeeper at a VA facility.  VA treatment records further documented treatment for the Veteran's headaches which he indicated were painful as he continued to take medication and he also had increased forgetfulness.  See, e.g., a VA treatment record dated April 2014.  Further, with regard to the Veteran's use of medication for his headaches, the Board notes that the Court has held that, where the effects of medication are not specifically contemplated by the rating criteria, a higher rating may not be denied simply because symptoms are relieved by medication.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  As such, the Board finds that prior to February 20, 2017, a 30 percent rating is warranted.

The Board further finds that prior to February 20, 2017, a higher 50 percent rating is not warranted for the Veteran's traumatic headaches.  The Board acknowledges that from January 3, 2013, the Veteran is in receipt of compensation for TDIU.  Pertinently, however, the December 2013 VA examiner specifically reported that the Veteran's headaches only have a mild impact on the Veteran's ability to work.  Further, the Veteran was able to maintain employment as a housekeeper at the VA facility and the examiner further noted mild residual impairment.  Therefore, while the Veteran's traumatic headaches undoubtedly resulted in substantial discomfort prior to February 20, 2017, no evidence shows that they resulted in the degree of impairment contemplated for a 50 percent evaluation under Diagnostic Code 8100, in particular severe economic inadaptability.  Moreover, the Board finds that there has been no objective evidence submitted that his headaches impaired his employment beyond that contemplated by the 30 percent rating.  The Board accordingly finds that a 30 percent disability rating is warranted prior to February 20, 2017.

However, the Board finds that from February 20, 2017, a 50 percent disability rating is warranted for the Veteran's traumatic headaches.  In particular, the Veteran was afforded a VA contract examination and the RO received a Disability Benefits Questionnaire by. T.N., M.S., PA-C.  The Veteran continued to report his headaches caused constant head pain on both sides of the head and he had nausea, sensitivity to light sensitivity to sound, and changes in vision.  The duration of the head pain was more than 2 days in duration.  Crucially, T.N., M.S., PA-C reported that the Veteran had very prostrating and prolonged attacks of migraine/non-migraine pain productive of severe economic inadaptability.  As discussed above, these criteria warrant a 50 percent rating under Diagnostic Code 8100.  There is no medical evidence contrary to these findings for the period under consideration.  In light of the foregoing, the Board finds that a 50 percent rating is warranted for the Veteran's traumatic headaches from February 20, 2017.  The Board further notes that 50 percent is the maximum disability rating under Diagnostic Code 8100. 

Additionally, no other Diagnostic Code is appropriately applied for evaluation of the Veteran's traumatic headaches.  The Board has considered alternative Diagnostic Codes relating to neurological conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a.  

In summary, for the reasons and bases set forth above, the Board concludes that a 30 percent disability rating is warranted for the Veteran's traumatic headaches prior to February 20, 2017, and a 50 percent rating is warranted thereafter.

Neither the Veteran nor his attorney has raised any issue pertaining to this matter, nor have any other issues pertaining to extraschedular consideration been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to an initial 30 percent disability rating for traumatic headaches is granted prior to February 20, 2017, subject to the laws and regulations governing the payment of monetary awards.  

Entitlement to a 50 percent disability rating for traumatic headaches is granted from February 20, 2017, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

With regard to the Veteran's claim of entitlement to service connection for TBI, the Veteran contends that he has residuals of  TBI that are related to his service, in particular a motor vehicle accident in July 1981.  The Board observes that the Veteran's service treatment records document the Veteran's reported accident in July 1981 when he was in a moving jeep that rolled over.  At that time, he reported head trauma as well as right shoulder, back, and left leg pain.  He also indicated a loss of consciousness as he could not remember what he was told by the treating physicians, although he remembered the accident.  The July 1981 treatment record noted no loss of consciousness and a laceration in the frontal midline section of the skull.  A September 1981 inpatient treatment record revealed diagnoses of fracture, transverse processes T2-T5, pelvic distasis with sacroiliac joint disruption, and rotator cuff tear, treated, resolved.  The Board notes that the Veteran is currently service-connected for thoracolumbar spine, left hip, and right shoulder disabilities, although he is not service-connected for any scar of the head due to the in-service accident.

With respect to a current disability manifested by residuals of a TBI, the Veteran was provided a VA examination in May 2010.  The VA examiner noted the Veteran's in-service motor vehicle accident, and after providing a TBI examination, diagnosed the Veteran with a likely TBI with residual mild headaches.  The examiner further noted that the Veteran had deficiencies in attention, recall, and language processing.  In this regard, a March 2010 VA mental health evaluation treatment record documents an assessment of a likely cognitive disorder secondary to TBI as well as adjustment disorder with depressed mood.
  
The Veteran was provided another VA TBI examination in August 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner (a different examiner from the May 2010 examination) opined that the Veteran does not have any post concussive symptoms related to the in-service TBI as there were no neurological deficits noted on initial or follow up examinations.  There was also no diagnosis of or treatment for a TBI.  The examiner further reported that the Veteran was purposely giving wrong or misleading answers to questions.

The Board notes that the Veteran is currently service-connected for depressive disorder and unspecified anxiety disorder as well as traumatic headaches which are secondary to the in-service motor vehicle accident.  However, it is unclear from review of the medical evidence of record whether the Veteran's diagnosed cognitive disorder is part and parcel of the service-connected acquired psychiatric disorder or headaches.  A December 2013 VA Mental Disorders examination documents diagnoses of other depressive disorder and unspecified neurocognitive disorder.  Pertinently, the examiner reported that it was not possible to differentiate what portion of each symptom is attributable to each diagnosis.  In this regard, the examiner reported that mood symptoms and cognitive symptoms are intermixed and may be the result of depression, TBI, or a combination.  The examiner could not fully separate without resort to speculation.  

Notably, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

There is no other medical opinion of record as to whether the Veteran's cognitive disorder is related to his service-connected depressive disorder and unspecified anxiety disorder.  Also, there is no medical opinion of record as to whether the Veteran's scar on the frontal midline section of his skull from the in-service motor vehicle accident is currently evidenced.  As the evidence is unclear as to whether the Veteran's diagnosed cognitive disorder is related to his service-connected depressive disorder and unspecified anxiety disorder or is a separate disorder that is related to his in-service motor vehicle accident and may therefore be separately service-connected, or whether the Veteran has any other nonservice-connected residuals of the TBI such as a scar of the head, the Board finds that remand of the Veteran's TBI claim is required for the Veteran to be provided a TBI examination which assesses all nonservice-connected residuals of his in-service TBI.     

As to the Veteran's claims of entitlement to increased disability ratings for residuals, fracture of T2-T5 vertebrae, lumbosacral strain, myositis, dorsolumbar vertebral muscles and residuals of a left hip injury, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the report from the Veteran's most recent VA examination of record for his back and hips which is dated October 2012.  Therefore, the Board finds that these issues must be remanded to provide the Veteran with a new VA examination to obtain this medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).  When adjudicating these claims the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.      

With respect to the Veteran's claim of entitlement to service connection for a right hip disability, the Veteran contends that he has a right hip disability that is related to his service, in particular the above-referenced July 1981 motor vehicle accident.  A review of the record reveals that the current medical evidence does not document a right hip disability.  Indeed, such disability was not diagnosed during the aforementioned VA examination for the Veteran's hips in October 2012.  However, as the Board is remanding the Veteran's left hip disability herein for a VA examination, and that such VA examination will provide testing of the Veteran's right hip, the Board finds that deferment of adjudication of the Veteran's right hip disability claim pending his VA examination is appropriate.  The Board further notes that the examiner, in providing examination of the Veteran's right hip, should report whether the Veteran evidences a current right hip disability, and if so, whether this disability is related to his service, to include the July 1981 motor vehicle accident.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of service-connected residuals, fracture of T2-T5 vertebrae, lumbosacral strain, myositis, dorsolumbar vertebral muscles.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the thoracic/lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.   

2. Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of service-connected residuals of left hip injury.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left hip.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is also directed to provide an opinion as to whether the Veteran currently evidences a right hip disability, and if so, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is related to the Veteran's active service, to include his motor vehicle accident in July 1981.
All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.   

3. Provide the Veteran with a VA examination to determine the etiology of his residuals of TBI to include cognitive disorder and scar of the head.  Any indicated tests and studies should be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  

Based on the review and examination, the examiner is asked to render an opinion as to the following: 

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has a scar of the head that is related to service, to include his in-service TBI from a motor vehicle accident in July 1981 when he rode in a jeep that rolled over.  
  
b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed cognitive disorder is related to service, to include his in-service TBI from a motor vehicle accident in July 1981 when he rode in a jeep that rolled over.  The examiner should also address whether the Veteran's cognitive disorder is related to either the Veteran's service-connected depressive disorder and unspecified anxiety disorder or traumatic headaches.  

The examiner should indicate in his/her report that the claims file was reviewed.   A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


